PER CURIAM.
Robert Covington appeals the summary denial of his motion for post conviction relief. The facts and procedural history of this case are complex and hopefully unique. For reasons conceded in a brief filed by the State in Mr. Covington’s direct appeal, we conclude that the 15-year sentence imposed in case number 90-447
must be vacated. A guidelines sentence of 5 years’ imprisonment in companion case 90-14453 is unaffected by this appeal. On remand, the sentence imposed in case 90-447 must be within the permitted range of the guidelines and the combined sentences in cases 90-14453 and 90-447 shall not exceed 5% years. This opinion does not affect the 30-year habitual felony offender sentence imposed in case 91-9719.
Affirmed in part, reversed in part, and remanded for resentencing.
DANAHY, A.C.J., and ALTENBERND and BLUE, JJ., concur.